—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 30, 1993, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *455assigned counsel that there are no nonfrivolous issues to be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.